Alfred L. Goldberger, Esq. Corporation Counsel, City of Schenectady
Your office has asked whether the City of Schenectady may adjudicate parking violations by means of an administrative procedure which would not require the police officer who issued the parking ticket to appear personally at the administrative hearing.
Under the Vehicle and Traffic Law, violations of a municipality's parking regulations are classified as traffic infractions (Vehicle and Traffic Law, § 1800; Informal Opinion No. 88-51). The procedure for the adjudication of traffic infractions is governed by the Criminal Procedure Law (§§ 1.20 [5] [b], 100.25, 170.10) and the Vehicle and Traffic Law (§§ 1800-1809) (see 1986 Op Atty Gen [Inf] 62; 1985 Op Atty Gen [Inf] 153). With the exception of certain jurisdictions for which administrative tribunals have been established under the Vehicle and Traffic Law,* traffic infractions are adjudicated in the local criminal courts (Informal Opinion Nos. 88-51, 88-53). The City of Schenectady is not among the jurisdictions which are authorized to dispose of traffic infractions administratively. Accordingly, traffic infractions must be adjudicated in the local criminal court, subject to the rules of evidence applicable thereto.
Your second question concerns the conduct of a trial of a parking violation in Schenectady's City Police Court. Specifically, you have asked whether the police officer who issued the ticket may submit an affidavit describing the circumstances surrounding the issuance of the ticket in lieu of a personal appearance in court. Inasmuch as this is a question of admissibility of evidence at a criminal trial, it is best answered by the presiding judge in the context of the trial.
We conclude that parking violations in the City of Schenectady cannot be adjudicated administratively.
* Cities with a population in excess of two hundred thousand and certain parts of Suffolk County may establish traffic and parking violations bureaus which can administratively dispose of traffic infractions (Vehicle and Traffic Law, §§ 155, 225-228, 235-244).